Case: 20-10273     Document: 00515967587         Page: 1     Date Filed: 08/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 5, 2021
                                  No. 20-10273                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Michael James Blum,

                                                           Petitioner—Appellant,

                                       versus

   Warden Eric Wilson,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-264


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Michael James Blum was convicted by a jury of production, receipt,
   and possession of child pornography and was sentenced to concurrent terms
   of 188 months of imprisonment on the production and receipt counts and 120
   months of imprisonment on the possession count. United States v. Blum, 404


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10273      Document: 00515967587           Page: 2    Date Filed: 08/05/2021




                                     No. 20-10273


   F. App’x 89, 90 (8th Cir. 2010) (per curiam). He previously filed several
   unsuccessful motions to vacate his conviction under 28 U.S.C. § 2255. He
   then filed a 28 U.S.C. § 2241 motion to challenge his conviction using the
   savings clause of § 2255(e). The district court dismissed the motion for lack
   of jurisdiction. Blum now appeals that dismissal. We review a district court’s
   dismissal for lack of jurisdiction de novo. Jeffers v. Chandler, 253 F.3d 827,
   830 (5th Cir. 2001) (per curiam).
          A prisoner may use § 2241 to attack his conviction and sentence if the
   remedy under § 2255 is inadequate or ineffective to challenge the legality of
   his detention. § 2255(e). To show the inadequacy or ineffectiveness of a §
   2255 motion, Blum must demonstrate that (1) his petition raises a claim that
   is based on a retroactively applicable decision of the Supreme Court; (2) the
   Supreme Court decision establishes that he was actually innocent of the
   charges against him; and (3) his claim was foreclosed when it should have
   been presented in his trial, direct appeal, or original § 2255 motion. See Reyes-
   Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
          Blum relies on McQuiggin v. Perkins, 569 U.S. 383, 386 (2013), in
   support of his argument that he satisfies the savings clause requirements.
   However, that decision does not establish that Blum’s claims are based on a
   retroactively applicable Supreme Court opinion that establishes that he was
   convicted of a nonexistent offense. See Reyes-Requena, 243 F.3d at 904.
   McQuiggin held that a petitioner who could prove actual innocence could
   overcome the statute of limitations on federal habeas petitions. 569 U.S. at
   386. It did not decide that the conduct leading to Blum’s conviction was “an
   act that the law does not make criminal,” which is the required showing
   under the actual innocence prong of the savings clause test. See Reyes-
   Requena, 243 F.3d at 904–05 (quoting Bousley v. United States, 523 U.S. 614,
   620 (1998)). Thus, McQuiggin is inapplicable to Blum’s § 2241 petition.




                                          2
Case: 20-10273    Document: 00515967587         Page: 3   Date Filed: 08/05/2021




                                 No. 20-10273


         The district court did not err in concluding that § 2241 relief was
   unavailable. Therefore, the judgment of the district court is AFFIRMED.




                                      3